Citation Nr: 1514112	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a lower extremity nerve disability.


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.

These matters were previously remanded in July 2012 for further development.  The Board finds substantial compliance with the requested development regarding the claim of entitlement to service connection for a TBI has been met.  However; substantial compliance with the requested development for a sciatic nerve disability has not been met.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lower extremity nerve disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran has residuals of a TBI that were aggravated in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for aggravation of a TBI, to include headaches, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in April 2009 and July 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that it appears that some of the Veteran's service medical records may have been destroyed in a fire at the National Personnel Records Center (NPRC).  The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in a decision all evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2014).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2014).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

If a condition was noted when entering service, then the presumption of soundness does not apply.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  If a disability is noted on entrance to service, a Veteran can only claim entitlement to service connection based on aggravation of the disability.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Moreover, the Veteran has the burden of establishing aggravation by showing there was an increase in the disability during service.  Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994).

The Board notes that the Veteran has two preinduction medical examination reports.  A May 1953 preinduction medical examination reports shows that the Veteran reported no issues concerning his head.  A subsequent March 1957 preinduction report shows that the Veteran had no history of epilepsy or head trauma.  However, in the notes section, the examining physician reported that since the first induction examination the Veteran had occasional fainting spells, lasting three to four minutes, with the last episode occurring in August 1956 accompanied by vomiting.  

A September 1957 service medical records shows that the Veteran passed out two times with no diagnosis made.

An October 1957 service medical record shows that the Veteran experienced a fainting spell.  The Veteran reported headaches and irritability.  A thyroid condition was ruled out by medical personnel.

A November 1957 service medical record shows that the Veteran reported dizzy spells and headaches.  Medical personnel reported that the Veteran's symptoms were vague and that his reports of symptoms might be due to a psychiatric issue.  During a mental health counseling session the Veteran reported being kicked in the head by a cow prior to service and being knocked out.  

A December 1957 EEG report showed normal awake and sleep findings.

A January 1958 Brooke Army Hospital psychiatric consultation report shows that the Veteran was diagnosed with a passive-dependency reactions, chronic and severe, manifested by helplessness, indecisiveness, tendency to cling to others for emotional support with the use of somatic complaints in order to avoid responsibility such as frequent fainting spells.  The reports recommendation was that the Veteran be separated from the military for unsuitability.

A March 1958 Separation examination shows that the Veteran reported fainting spells every two months with weekly headaches.  Clinical evaluation was normal but the February 1958 psychiatric work up was referenced.

A November 2002 VA medical record shows that a head CT revealed small vessel ischemic disease.

An April 2013 TBI VA examination report shows that Veteran had a TBI that the examiner noted occurred prior to 1957.  The examiner noted the Veteran reported having been exposed to a blast of water which caused him to be thrown up into the air on an obstacle course and slammed to the ground.  The Veteran reported that he was able to complete the course but then passed out.  The Veteran also reported incidents of head traumas such as being kicked in the head by a horse prior to service.  The examiner noted that residuals of the Veteran's TBI were manifested by headaches.  The examiner opined that the Veteran's TBI occurred prior to entrance into military service.  There were no reports of the incident in the service medical records or any other documentation that showed an event regarding the reported obstacle incident took place.  The examiner also noted that there was no in-service diagnosis of a TBI.  The examiner ended the report by finding that the Veteran sustained head injuries resulting in concussions prior to active service and it was as likely as not that the current residuals of headaches were due to those events and not military service.

A February 2014 TBI VA examination report concluded that the Veteran likely sustained several head injuries that resulted in TBI prior to entrance into service.  The examiner reported that there was no clear injury during service despite the Veteran's report.  Also noted was that had the Veteran suffered a TBI during the reported water blast injury the Veteran would have immediately lost consciousness instead of being able to complete the obstacle course.  The examiner reported that it was as likely as not that the Veteran's ongoing headaches were due to pre-service head trauma and that it was less likely than not cause or aggravated by any in-service head injury or other incidents in the military.  

The Board finds that the record shows that the Veteran's TBI disability was not noted on entrance examination.  While the examining physician clearly indicated that the Veteran had experienced occasional fainting spells prior to examination.  That report does not constitute evidence a notation of preexisting for an analysis of whether the presumption of soundness has been rebutted.  38 C.F.R. § 3.304(b)(1)(2014); Paulson v. Brown, 7 Vet. App. 466 (1995).  However, the Board find that there is clear and unmistakable evidence that a TBI preexisted service.  The Veteran reported fainting spells prior to induction into service.  The Veteran also reported that he suffered several head injuries prior to service such as getting kicked in the head by a cow or horse that caused him to lose consciousness.  The Board also notes that two VA examination reports have concluded that the Veteran incurred a TBI prior to entrance into service.  Therefore, the Board finds that the Veteran's TBI undebatable preexisted service and the presumption of soundness is rebutted by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

However, the Board finds that the evidence of record does not include clear and unmistakable evidence sufficient to rebut that the preexisting TBI was aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  The Board notes that the findings of the VA examiners in April 2013 and August 2014 both noted, after a review of the claims file and examination of the Veteran that it was less likely than not that the Veteran's residuals of TBI was aggravated by service.  The Board finds that the VA examiner's opinions that the Veteran's TBI was "less likely than not" aggravated by his active service is not the sufficient legal standard.  Rather, it is the VA's burden to show by clear and unmistakable evidence that his TBI was not aggravated by service.  There is insufficient evidence of record to meet that standard.  Moreover, it is unlikely that any further development will be fruitful.  

Therefore, the Board must presume that the Veteran had a TBI prior to entrance into active duty in 1957 because clear and unmistakable evidence shows that he had a TBI prior to service.  Consequently, as the Veteran was treated for several fainting and dizzy spells as well as headaches in-service which have been diagnosed as residuals from a TBI by both the April 2013 and August 2014 VA examiners.  It follows that the Veteran's currently diagnosed residuals of TBI that were noted to manifest in active duty service as shown by his service medical records and by two reported from VA examiners, can only be attributable to aggravation of that preexisting TBI during service as there is no clear and unmistakable evidence to rebut the presumption of aggravation.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for aggravation of a TBI during service. 

For the reasons stated above, the Board finds that the preponderance of evidence supports granting service connection for the aggravation of a TBI during service.  Therefore, the appeal as to this issue must be granted.  Any reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of a traumatic brain injury (TBI) is granted.


REMAND

Unfortunately, a remand is required for the claim of entitlement to service connection for a lower extremity nerve disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) (4) (2014).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Here, as directed by the Board's July 2012 remand, the Veteran underwent a VA examination in April 2013 concerning the etiology of a sciatic nerve condition.  The VA examiner, after reviewing the claims file and conducting a physical examination, concluded that it was less likely as not that the Veteran had any current sciatic nerve disability.  However, the Board notes that the VA examiner only conducted a severity evaluation of the lower extremity nerves concerning the sciatic nerve only.  The Board notes that the Veteran has reported leg cramps and leg pain that may affected other lower extremity nerves.  Therefore, the Board finds the April 2013 VA examination report incomplete and a new VA examination concerning a complete evaluation of any neurological lower extremity disability is warranted.   The Board acknowledges that an additional August 2014 VA examination report was conducted with a review of the claims file only.  As the Board has determined that a complete examination of all the nerves of the Veteran's lower extremities is required, this examination report is also incomplete at this juncture.

The Board finds that the August 2013 VA examiner provided an incomplete examination concerning the Veteran lower extremity nerves and therefore a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to ascertain the etiology and approximate date of onset of any lower extremity nerve disability to include a sciatic nerve disability and leg cramps.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to the following:

a) Specify identify any currently diagnosed neurological disabilities of the lower extremities.

b) Is it at least as likely as not (50 percent probability or greater) that any current lower extremity neurological disability to include a sciatic nerve disability is related to the Veteran's active service, including his testimony at his Board hearing that he was hit by a blasting device that threw him into the air and forced him to the ground?  The examiner should specifically comment on whether any currently diagnosed lower extremity neurological disability had initial manifestation during active service.  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service medical records which show several complaints of soreness in the feet and complaints regarding the back and cramps affecting the legs.  The examiner should opine whether it is at least as likely as not that the cramps affecting the legs were the initial manifestation of any current disability of the lower extremities.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


